IN THE SUPREME COURT OF THE STATE OF DELAWARE

ONEIL A. ROSE,                          §
                                        §
       Defendant Below-                 §   No. 147, 2016
       Appellant,                       §
                                        §
       v.                               §   Court Below—Superior Court
                                        §   of the State of Delaware
STATE OF DELAWARE,                      §
                                        §   Cr. ID 1206001558
       Plaintiff Below-                 §
       Appellee.                        §

                          Submitted: July 11, 2016
                           Decided: July 20, 2016

Before STRINE, Chief Justice; HOLLAND, and VALIHURA, Justices.

                                 ORDER

      This 20th day of July 2016, it appears to the Court that:

      (1)   On March 24, 2016, the Court received appellant Oneil Rose’s

notice of appeal from a Superior Court order dated January 28, 2016 (and

docketed February 1, 2016). The Superior Court’s order denied Rose’s

motion for postconviction relief. Under Supreme Court Rule 6(a)(iv), a timely

notice of appeal should have been filed on or before March 2, 2016.

      (2)   On June 30, 2016, the Senior Court Clerk issued a notice

directing Rose to show cause why his appeal should not be dismissed as
untimely.1 Rose filed a response on July 11, 2016. His response only

addresses the merits of his appeal and does not address the jurisdictional

defect created by his untimely filing.

           (3)    Time is a jurisdictional requirement.2 A notice of appeal must

be received by the Office of the Clerk of this Court within the applicable time

period in order to be effective.3 An appellant’s pro se status does not excuse

a failure to comply strictly with the jurisdictional requirements of Supreme

Court Rule 6.4 This Court cannot consider an untimely appeal unless an

appellant can demonstrate that the failure to file a timely notice of appeal is

attributable to court-related personnel.5 Rose has not made such a showing in

this case. Thus, the Court concludes that his appeal must be dismissed.

           NOW, THEREFORE, IT IS ORDERED that the appeal is

DISMISSED.

                                                BY THE COURT:


                                                /s/ Randy J. Holland
                                                Justice



1
    Del. Supr. Ct. R. 6(a)(iv).
2
    Carr v. State, 554 A.2d 778, 779 (Del.), cert. denied, 493 U.S. 829 (1989).
3
    Del. Supr. Ct. R. 10(a).
4
    Smith v. State, 47 A.3d 481, 486-87 (Del. 2012).
5
    Bey v. State, 402 A.2d 362, 363 (Del. 1979).


                                              -2-